UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-8048



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LAMONT HENDERSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (8:03-cr-00614-HMH)


Submitted:   September 21, 2007         Decided:     December 14, 2007


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lamont Henderson, Appellant Pro Se. Alan Lance Crick, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lamont Henderson appeals the district court’s oral order

denying his motion for a new trial pursuant to Fed. R. Crim. P. 33.

Finding no reversible error, we affirm.

               Henderson argues he has newly discovered evidence to

justify    a    new   trial.       He    claims    the    Government     failed    to

acknowledge there was an immunity agreement in the case and the

court failed to disclose grand jury testimony.                   However, Henderson

cannot    demonstrate       that   any    of     his    claims    constitute   newly

discovered evidence.         Henderson also objects to the form of the

district court’s oral order.            Based on our review of the record, we

find no evidence that Henderson was prejudiced by either an oral

ruling on his motion or the district court’s entry of a “docket

text   order”     denying    his   motion.        Cf.    Blanco    de   Belbruno   v.

Ashcroft, 362 F.3d 272, 281-82 (4th Cir. 2004).

               Accordingly, we affirm the district court’s order denying

Henderson’s motion for a new trial.                    We also deny Henderson’s

motion for summary judgment.               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                         - 2 -